Citation Nr: 1142970	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-36 020	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, General Attorney








INTRODUCTION

The Veteran served on active military service from November 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Montgomery, Alabama has original jurisdiction over this case.


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma during military service.

2. The Veteran currently has a diagnosis of tinnitus, and the medical evidence supports a link between this diagnosis and the acoustic trauma sustained in active service. 


CONCLUSION OF LAW

Tinnitus was incurred as a result of active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his tinnitus is a direct result of acoustic trauma sustained during active military service.  

As a preliminary matter, the Board finds that VA has substantially satisfied its duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board finds that the medical evidence of record sufficiently confirms a diagnosis of tinnitus.  See January 2007 private audiological report.  The first element of service connection is accordingly satisfied.   

Regarding the second element of service connection, in-service incurrence, the Veteran reports that he was exposed to loud aircraft engine noise while in the military.  His DD Form 214 confirms that his most significant duty assignment was as an Automatic Flight Control Systems Specialist.  Additionally, the Veteran's service treatment records reveal that he was treated for "ear trouble" in June 1965.  Based on this evidence, the Board finds that the Veteran was exposed to acoustic trauma during military service.

Finally, with respect to the medical nexus, there are two medical opinions of record that address the etiology of the Veteran's current tinnitus.  In the Veteran's favor is the January 2007 private audiological report, in which the examining audiologist states that "it is highly likely the tinnitus present today is related, at least in part, to be [th]e noise exposure [the Veteran] received while on active duty."  Against the claim is the February 2007 VA examiner's opinion that there is not enough evidence to conclude that tinnitus was caused by noise exposure from the military. 

The Board has reviewed the entire record, and finds that, resolving all doubt in the Veteran's favor, the evidence supports an award of service connection for tinnitus. See Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In summary, the January 2007 private audiological report reflects current tinnitus.  There is no dispute from the Veteran's service records and by his own credible statements that he was exposed to acoustic trauma during service.  Finally, although the February 2007 VA examiner did not conclude that the Veteran's tinnitus was related to active service, the Veteran's private audiologist submitted a statement indicative of a positive relationship between the Veteran's current tinnitus and his in-service noise exposure.  Thus, the evidence is at least in equipoise, and, as such, the benefit of the doubt is resolved in the Veteran's favor.


ORDER

Service connection for tinnitus is granted, subject to the rules and regulations governing awards of monetary benefits.


____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


